Citation Nr: 1735287	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-15 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to February 2006 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In December 2016, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  


FINDINGS OF FACT

1.  The Veteran was diagnosed with moderate obstructive sleep apnea during an April 2010 sleep study.  

2.  The Veteran and his wife have provided admissible and believable statements regarding his sleep symptomatology during service, including excessive snoring, cessation of breathing during sleep, and extreme daytime fatigue, to include falling asleep sitting up and while driving.

3.  A September 2010 VA examiner opined that the Veteran's reports of snoring and apneic events in service are consistent with undiagnosed obstructive sleep apnea, and that it was as likely as not that the obstructive sleep apnea started in service.  She reiterated her opinion in a March 2011 addendum.  There is no evidence contrary to the September 2010 VA examiner's opinion.

4.  Resolving any doubt in favor of the Veteran, the evidence is at least in equipoise in showing that the Veteran's sleep apnea as likely as not had its clinical onset in service.  

CONCLUSION OF LAW

The criteria for the establishment of service connection for sleep apnea are met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § §§ 3 .102, 3.303, 3.304 (2016).


ORDER

Service connection for sleep apnea is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


